FILED
                             NOT FOR PUBLICATION                            FEB 26 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARLEY EDMOND MAILOA;                            No. 08-70886
LINCE ROHANI PURBA; CEISCRAD
HARLON UCOK; VICTOR YOHANES                      Agency Nos. A096-362-897
PARLINDUNGAN,                                                A096-362-898
                                                             A096-362-899
              Petitioners,                                   A096-362-900

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 7, 2013
                               Pasadena, California

Before: O’SCANNLAIN, TROTT, and CLIFTON, Circuit Judges.

       Harley Edmond Mailoa, a native and citizen of Indonesia, petitions for

review (along with his wife and two sons, who are derivative applicants) of the

Board of Immigration Appeals decision affirming an order of removal and denial



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
of his application for asylum, withholding of removal, and relief under the

Convention Against Torture. We lack jurisdiction to review the decision to deny

the asylum claim, and we conclude that the denial of the other claims was

supported by substantial evidence. Accordingly, we dismiss in part and deny in

part the petition for review.

      The asylum claim was denied primarily based on the IJ’s finding that the

application was not filed within one year of arrival. An applicant can excuse the

one-year deadline by establishing “changed circumstances” under 8 U.S.C.

§ 1158(a)(2)(D). After an alleged changed circumstance, an applicant must apply

for asylum within a “reasonable period.” 8 C.F.R. § 208.4(a)(4)(ii). Mailoa failed

to challenge the IJ’s determination that Mailoa’s delay—assuming he could

demonstrate changed circumstances—was unreasonable. We therefore lack

jurisdiction to consider Mailoa’s challenge to the one-year bar applied to his

asylum claim. Young v. Holder, 697 F.3d 976, 982 (9th Cir. 2012) (en banc).

      Mailoa contends that the derivative asylum applications of his sons, Ceiscrad

and Victor, are not barred because they can demonstrate “extraordinary

circumstances,” to excuse the one-year deadline. An applicant can establish an

“extraordinary circumstance,” excusing an untimely application for asylum, when

the applicant was an unaccompanied minor during the one-year period after


                                          2
arriving in the United States. 8 C.F.R. § 1208.4(a)(5)(ii). Neither Ceiscrad nor

Victor were unaccompanied when they entered the United States, however, so they

cannot establish extraordinary circumstances.

      At no point in the immigration proceedings, nor in his petition for review,

has Mailoa raised the sons’ ability to establish “changed circumstances” under 8

C.F.R. § 1208.4(a)(4)(i)(C). Thus, we cannot address that issue. See Rashtabadi v.

INS, 23 F.3d 1562, 1567 (9th Cir. 1999). In addition, the Board based its adverse

credibility finding, in part, on the sons’ testimony, so that finding would pervade

the merits of any asylum claim the sons could have arguably presented.

      Mailoa challenges the adverse credibility finding, but the IJ’s determination

was supported by substantial evidence. Zamanov v. Holder, 649 F.3d 969, 973

(9th Cir. 2011) (applying pre-REAL ID Act credibility case law). The

inconsistencies in the testimony and the significant omissions from the asylum

application went to the heart of Mailoa’s claims. See id. (inconsistencies regarding

key events forming basis of asylum claim are sufficient to support an adverse

credibility finding); Kin v. Holder, 595 F.3d 1050, 1056–57 (9th Cir. 2010)

(affirming adverse credibility finding based on omissions from application when

omitted incidents formed basis of asylum application). For instance, Mailoa

omitted from his declaration in support of his application all instances of violence


                                          3
allegedly suffered by him and his family. Mailoa’s testimony, along with that of

his sons and wife, frequently emphasized the severity, proximity and frequency of

the violence in Indonesia. Even minor inconsistencies going to the heart of an

asylum claim may, considered collectively, deprive a claim of the “requisite ring of

truth.” Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (internal quotation

marks omitted). Accordingly, substantial evidence supports the Board’s adverse

credibility finding.

      Substantial evidence supported the denial of the claims for withholding of

removal and relief under the Convention. Because of the adverse credibility

finding, Mailoa presented no credible evidence of an individualized risk of future

persecution, nor sufficient evidence of past persecution. Wakkary v. Holder, 558

F.3d 1049, 1065–66 (9th Cir. 2009) (holding that some evidence of individualized

risk is necessary to establish the sufficient likelihood of future persecution).




      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           4